Exhibit 10.11

SCHLUMBERGER 2010 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT FOR FRANCE

(“FRENCH QUALIFIED STOCK OPTIONS”)

SCHLUMBERGER LIMITED, a Curacao corporation (the “Company”), hereby grants to
you a non-qualified stock option (the “Non-Qualified Option”) to purchase Common
Stock of the Company, par value $0.01 per share, as more fully described below.
The date of grant of this Non-Qualified Option (the “Grant Date”), the
Non-Qualified Option exercise price and the number of shares subject to this
Non-Qualified Option (collectively, the “Option Shares”) are set forth in an
award notice that has been previously delivered to you. Your Non-Qualified
Option is subject to all the terms and conditions of the Schlumberger 2010
Omnibus Stock Incentive Plan (the “Plan”) and the Schlumberger 2010 Omnibus
Stock Incentive Plan for Employees in France (the “French Plan”) as in effect on
the date hereof and this Agreement. Your Non-Qualified Option is not intended to
constitute an “incentive stock option” under Section 422 of the U.S. Internal
Revenue Code of 1986 (the “Code”) and the Treasury Regulations promulgated
thereunder. The meaning of the term “Non Qualified” in this agreement is only
with reference to the applicable regulations of the U.S. Internal Revenue Code
and has no bearing with respect to the French tax and social security
regulations. It is intended that stock options granted under the French Plan
shall qualify for the specific tax and social security treatment applicable to
Stock-Options granted under Articles L. 225-177 to L. 225-186 of the French
Commercial Code, as subsequently amended, and in accordance with the relevant
provisions set forth by French tax law and the French tax administration.

Except as set forth below, this Non-Qualified Option expires on the tenth
anniversary of the Grant Date (the “Expiration Date”).

The date on which your Non-Qualified Option will become exercisable is as
follows:

 

DATE    OPTION SHARES  

1st Anniversary of Grant Date

     20 % 

2nd Anniversary of Grant Date

     20 % 

3rd Anniversary of Grant Date

     20 % 

4th Anniversary of Grant Date

     20 % 

5th Anniversary of Grant Date

     20 % 

In keeping with the Company’s general policy, the terms of this Agreement,
including the vesting schedule, are put in place in certain countries to
accommodate local regulations. The vesting schedule above, and therefore your
ability to exercise your Non-Qualified Option at certain times and certain other
terms of the Non-Qualified Option may change if you move from one country to
another.

This Non-Qualified Option may be exercised only by delivering to the Company a
written notice (or an electronic notice in the manner specified by the
Compensation Committee (the “Committee”)) specifying the number of shares you
wish to purchase. The Committee, authorized by the Company to administer the
Plan, hereby notifies you that the Non-Qualified Option price may be paid,
subject to such rules and procedures as the Committee may prescribe from time to
time in cash, certified check or by wire transfer.



--------------------------------------------------------------------------------

To assist you in the acquisition of shares pursuant to the exercise
of this Non-Qualified Option, the Committee in its sole discretion has
authorized the extension of an option financing program coordinated with a third
party as posted on the stock options department website. The terms and
procedures of this program or any such program that the Committee may authorize
in the future will be communicated to you.

This Non-Qualified Option will expire earlier than the date set forth above if
you terminate employment with the Company and its Subsidiaries (as defined in
the Plan). If you terminate employment with consent of the Company or a
Subsidiary, as applicable, any exercise of this Non-Qualified Option must be
made within three (3) months of termination of employment (or expiration date,
if earlier) and then only to the extent the Non-Qualified Option was exercisable
upon termination, unless you “retire” or become “disabled” (as defined below),
or terminate employment due to death.

If your employment with the Company and its Subsidiaries is terminated due to
retirement, your Non-Qualified Option shall be exercisable at any time during
the period of sixty (60) months after such termination or the remainder of the
term of the Non-Qualified Option, whichever is less (the “Retirement Exercise
Period”), provided that such option may be exercised after such termination and
before expiration only to the extent that it is exercisable on the date of such
termination. For purposes of this Agreement, “retirement” shall mean termination
of the grantee’s employment with the Company and all Subsidiaries at or after
(i) age 55 or (ii) age 50 and completion of at least 10 years of service with
the Company and all affiliates.

If your employment with the Company is terminated due to disability or death,
your Non-Qualified Option shall automatically become fully vested and
exercisable. If your employment with the Company is terminated due to
disability, you may exercise the outstanding Stock Option at any time during the
period of sixty (60) months after such termination or the remainder of the term
of the Non-Qualified Option, whichever is less (the “Disability Exercise
Period”). If your employment with the Company is terminated due to death, you
may exercise the outstanding Stock Option at any time during the period of six
(6) months after such termination. For purposes of this Agreement, “disability”
shall mean such disability (whether through physical or mental impairment) which
totally and permanently incapacitates you from any gainful employment in any
field which you are suited by education, training, or experience, as determined
by the Committee in its sole and absolute discretion.

In the event that you die while employed or during the Retirement Exercise
Period or the Disability Exercise Period, your Non-Qualified Option may be
exercised by the person or persons entitled thereto under your will or the laws
of descent and distribution to the extent exercisable by you on the date of your
death and to the extent the term of the Non-Qualified Option has not expired
within such Retirement Exercise Period or Disability Exercise Period.

If termination of your employment with the Company and its Subsidiaries is
because of breach of your employment contract or your misconduct, this
Non-Qualified Option will immediately expire and terminate. Termination of your
employment without consent of the Company or a Subsidiary, as applicable, will
cause your Non-Qualified Option to expire immediately.

This Non-Qualified Option may be forfeited, and any exercise you have made of
this Non-Qualified Option may be rescinded, as further described below, if you
engage in certain “detrimental activity” as defined below. Specifically, if you
engage in detrimental activity while employed with the Company or its
Subsidiaries or within one year following termination of employment for any
reason other than retirement or disability, this Non-Qualified Option will



--------------------------------------------------------------------------------

immediately expire and terminate and the Committee may rescind any exercise that
you made under this option within six months preceding or three months following
your termination. If you engage in detrimental activity while employed with the
Company or its Subsidiaries or within five years following termination of
employment by reason of retirement or disability, this Non-Qualified Option will
immediately expire and terminate and the Committee may rescind any exercise that
you made under this option within the period beginning six months prior to your
termination by retirement or disability and ending on the expiration of your
Retirement Exercise Period or Disability Exercise Period. In the event that any
option exercise is rescinded by the Committee as described above, you will be
obligated to pay the Company within 10 days following written demand an amount
equal to the spread on the shares with respect to which the rescinded exercise
applied. (The “spread” for this purpose is the difference between the aggregate
exercise price and aggregate fair market value of the shares as to which you
exercised your option, with fair market value determined as of the exercise
date.) For purposes of this Agreement, “detrimental activity” means activity
that is determined by the Committee in its sole and absolute discretion to be
detrimental to the interests of the Company or any of its Subsidiaries,
including but not limited to situations where a grantee: (1) divulges trade
secrets, proprietary data or other confidential information relating to the
Company or to the business of the Company and any Subsidiaries, (2) enters into
employment with a competitor under circumstances suggesting that such grantee
will be using unique or special knowledge gained as a Company employee or
Subsidiary employee to compete with the Company or its Subsidiaries, (3) uses
information obtained during the course of his or her employment or prior
employment for his or her own purposes, such as for the solicitation of
business, (4) is determined to have engaged (whether or not prior to
termination) in either gross misconduct or criminal activity harmful to the
Company or a Subsidiary, or (5) takes any action that harms the business
interests, reputation, or goodwill of the Company or its Subsidiaries. The
Committee may delegate its authority to determine whether a holder has engaged
in “detrimental activity” to an officer of the Company or to a subcommittee of
the Committee.

As contemplated by the Plan, you may not exercise your Non-Qualified Option or
any portion thereof, and no obligation exists to issue or release shares of
stock or accept an exercise of this Non-Qualified Option, if the issuance or
release of shares or the acceptance of the Non-Qualified Option exercise by the
Company or a Subsidiary constitutes a violation of any governmental law or
regulation.

This Non-Qualified Option is not transferable or assignable except by will or
laws of descent and distribution and then only to the extent exercisable at
death. Any exercise of this Non-Qualified Option after your death must be made
by the person or persons entitled to make such exercise under your will or by
the laws of descent and distribution before expiration of the Non-Qualified
Option.

The grant of this Non-Qualified Option is subject to the terms of the Plan,
which is discretionary in nature, the French Plan and the terms of this
Agreement. The grant of this Non-Qualified Option is a one-time benefit, and
does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options. All determinations with respect to any
such future grants, including, but not limited to, the times when options shall
be granted, the number of shares subject to each option, the option price, and
the time or times when each option shall be exercisable, will be at the sole
discretion of the Committee. Your participation in the Plan is voluntary. The
value of this Non-Qualified Option is an extraordinary item of compensation
which is outside the scope of your oral, written or implied employment contract,
if any. This Non-Qualified Option is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses,



--------------------------------------------------------------------------------

long-service awards, pension or retirement benefits or similar payments. The
vesting of this Non-Qualified Option ceases upon termination of employment for
any reason except as may otherwise be explicitly provided in this Agreement.

You (i) authorize the Committee, the Company and the employer entity, and any
agent of the Committee administering the Plan or providing Plan recordkeeping
services, to disclose to the Committee, the Company or any of its affiliates
such information and data as the Committee or the Company shall request in order
to facilitate the grant of options and the administration of the Plan; (ii)
waive any data privacy rights you may have with respect to such information; and
(iii) authorize the Company and any such agent to store and transmit such
information in electronic form.

If you do not wish to accept this Option Agreement, please return this Option
Agreement to the Stock Department or notify the Stock Department.

The Plan and prospectus are both available on-line at www.myshares.slb.com. A
paper copy of the Plan and/or prospectus may be obtained by contacting the Stock
Department, Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston, Texas
77056.

 

SCHLUMBERGER LIMITED By       Paal Kibsgaard